DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 1/27/2021.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Response to Amendment
Claims 1-20 are pending in this application.
Claim objections on claims 10 and 17 are withdrawn.
Applicant’s arguments about claim rejections 35 USC 103 on claims 1-20, filed 1/27/2021, have been fully considered and are persuasive. Therefore, the rejection has been withdrawn. However, upon further consideration, a new ground(s) of rejection is made in view of Arngren. 

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 7, 9-10, 12 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Johnson (U.S. Patent Number 10,001,933) in view of Arngren (U.S. Publication Number 2017/0185675).  
Regarding to claim 1, Johnson teaches a method, comprising:
determining, by a system comprising a processor, that a first storage device comprises first data and second data and that a second storage device comprises the first data (col. 16 ln 50 –col. 17 ln 3 and Fig. 4: discussing about the client computer 402 may be coupled to one or more client local storage devices 406 comprising one or more client local storage volumes 408. The server computer 410 may be coupled to one or more server local storage devices 414 comprising one or more server local storage volumes 416. Examiner interprets that a client local storage device and a server local 
facilitating, by the system, a replication of the second data at the second storage device based on a replication request from the first storage device for the replication of the second data (col. 18 ln 38-41 and Fig. 5A: discussing about in step 504, the I/O adapter device 106 may identify the transaction as a type of transaction for copying data from a source storage volume to one or more destination storage volumes; col. 19 ln 46-47: discussing about in step 510, the one or more copies of the data can be sent for storing in the one or more destination storage volumes).
Johnson does not explicitly teach wherein the facilitating the replication comprises: determining a fingerprint for a data portion, and comparing the fingerprint to fingerprints of existing data portions, wherein the fingerprint is a hash value of the data portion; and facilitating, by the system, a transmission of a set of identifying information associated with the first data from the first storage device to the second storage device.
	Arngren teaches wherein the facilitating the replication comprises: determining a fingerprint for a data portion (para [0154] and Fig. 4: discussing about S11: building a multi-vector fingerprint pattern representing the multi-media file by representing content features; para [0220]: The communication device is further configured to send the detected content features or the detected content features together with at least a portion of the multi-media file to a server to enable the server to build the multi-vector and comparing the fingerprint to fingerprints of existing data portions, wherein the fingerprint is a hash value of the data portion (para [0155] and Fig. 4: discussing about S12: comparing the multi-vector fingerprint pattern to fingerprint patterns corresponding to known multi-media content in a database); and
facilitating, by the system, a transmission of a set of identifying information associated with the first data from the first storage device to the second storage device (para [0159] and Fig. 4: discussing about the multi-media content corresponding to the fingerprint pattern(s) in the database for which the level of similarity exceeds the threshold, in optional step S13; para [0182] and Fig. 8: S23: receiving a response from the server including a notification associated with the result of the multi-modality matching analysis performed by the server; para [0220]: discussing about the communication device is also configured to receive a response from the server including a notification associated with the result of the multi-modality matching analysis performed by the server).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the method copying data from a source storage volume to a destination storage volumes of Johnson with the teaching about fingerprinting and matching of content of Arngren because it is desirable to enable faster and/or more robust fingerprinting and matching (Arngren, para [0023]).

Regarding to claim 2, Johnson in view of Arngren teaches wherein the transmission is a first transmission, and wherein the set of identifying information is a first set of first identifying information, and wherein the determining comprises facilitating a second transmission to the second storage device, the second transmission comprises the first set of first identifying information and a second set of second identifying information associated with the second data (Arngren, para [0220]: discussing about the communication device is further configured to send the detected content features or the detected content features together with at least a portion of the multi-media file to a server to enable the server to build the multi-vector fingerprint pattern, and the communication device is also configured to receive a response from the server including a notification associated with the result of the multi-modality matching analysis performed by the server. Examiner interprets that the communication device is further configured to send the detected content features or the detected content features to a server as claimed first transmission. Examiner interprets that the communication device is also configured to receive a response from the server as claimed second transmission.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the method copying data from a source storage volume to a destination storage volumes of Johnson with the teaching about fingerprinting and matching of content of Arngren because it is desirable to enable faster and/or more robust fingerprinting and matching (Arngren, para [0023]).

Regarding to claim 3, Johnson in view of Arngren teaches wherein the facilitating the replication comprises receiving, from the second storage device, a first indication that the second set of second identifying information is not retained at the second storage device (Johnson, col. 13 ln 39-44: discussing about one or more bits in a certain configuration register may be configured for generating one or more copies of payload data for a transaction for storing in a snapshot storage volume along with corresponding meta-data instead of updating the data stored in the source storage volume for the fifth transaction type. Examiner interprets that one or more bits in a certain configuration register for storing in a snapshot storage volume as claimed first indication).

Regarding to claim 4, Johnson in view of Arngren teaches wherein the facilitating the first transmission comprises receiving, from the second storage device, a second indication that the first set of first identifying information is retained at the second storage device (Johnson, col. 13 ln 19-24: discussing about one or more bits in a certain configuration register may be configured for generating one or more copies of the data for replica creation of the data read from the source storage volume for storing in the one or more destination storage volumes for the first transaction type. Examiner interprets that one or more bits in a certain configuration register for replica creation data as claimed second indication).

Regarding to claim 7, Johnson in view of Arngren teaches wherein the facilitating the transmission of the set of identifying information comprises mitigating a processing intensity of data deduplication based on sharing the fingerprint determined for the data portion (Arngren, para [0220]: The communication device is further configured to send the detected content features or the detected content features together with at least a portion of the multi-media file to a server to enable the server to build the multi-vector fingerprint pattern and compare the multi-vector fingerprint pattern to fingerprint patterns corresponding to known multi-media content, in a database based on a multi-modality matching analysis. The communication device is also configured to receive a response from the server including a notification associated with the result of the multi-modality matching analysis performed by the server.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the method copying data from a source storage volume to a destination storage volumes of Johnson with the teaching about fingerprinting and matching of content of Arngren because it is desirable to enable faster and/or more robust fingerprinting and matching (Arngren, para [0023]).

 Regarding to claim 9, Johnson in view of and Arngren teaches wherein the determining is in response to: receiving, by the system, the replication request from the first storage device to replicate the first data and the second data at the second storage device (Johnson, col. 18 ln 7-9 and Fig. 5A: in step 502, a request for a transaction for processing data from a source storage volume is received by an I/O adapter device; col. 18 ln 38-41 and Fig. 5A: discussing about in step 504, the I/O adapter device 106 may identify the transaction as a type of transaction for copying data from a source storage volume to one or more destination storage volumes; col. 19 ln 46-47: discussing about 

Regarding to claim 10, Johnson teaches a system, comprising: 
a processor (col. 3 ln 60-67 and Fig. 1: discussing about a host processor 104A); and
a memory that stores executable instructions that, when executed by the processor, facilitate performance of operations (col. 3 ln 60-67 and Fig. 1: discussing about the host device 104 may include a host processor 104A and a host memory 104B), comprising:
facilitating a replication of first data from a source storage device to a destination storage device based on a first determination that the first data is not stored at the destination storage device (col. 18 ln 38-41 and Fig. 5A: discussing about in step 504, the I/O adapter device 106 may identify the transaction as a type of transaction for copying data from a source storage volume to one or more destination storage volumes; col. 19 ln 46-47: discussing about in step 510, the one or more copies of the data can be sent for storing in the one or more destination storage volumes).
Johnson does not explicitly teach the further limitations as claimed.
Arngren teaches wherein the facilitating the replication comprises: determining a fingerprint for a data portion, wherein the fingerprint is a hash value of the data portion (para [0154] and Fig. 4: discussing about S11: building a multi-vector fingerprint pattern 
comparing the fingerprint to fingerprints of existing data portions (para [0155] and Fig. 4: discussing about S12: comparing the multi-vector fingerprint pattern to fingerprint patterns corresponding to known multi-media content in a database), and
performing the replication based on a result of the comparing indicating the fingerprint matches at least one of the fingerprints (para [0220]: discussing about the communication device is also configured to receive a response from the server including a notification associated with the result of the multi-modality matching analysis performed by the server); and
facilitating a transmission, to the destination storage device, of a set of identifying information associated with second data from the source storage device based on a second determination that the second data is stored at the destination storage device, wherein the destination storage device retrieves the second data locally based on the set of identifying information associated with the second data (para [0159] and Fig. 4: discussing about the multi-media content corresponding to the fingerprint pattern(s) in the database for which the level of similarity exceeds the threshold, in optional step S13; para [0182] and Fig. 8: S23: receiving a response from the server including a 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the method copying data from a source storage volume to a destination storage volumes of Johnson with the teaching about fingerprinting and matching of content of Arngren because it is desirable to enable faster and/or more robust fingerprinting and matching (Arngren, para [0023]).

Regarding to claim 12, Johnson in view of Arngren teaches wherein the transmission is a first transmission, and wherein the set of identifying information associated with the second data is a first set of first identifying information, and the operations further comprising: prior to the facilitating the replication of first data, receiving a second transmission that comprises the first set of first identifying information and a second set of second identifying information associated with the first data; facilitating, by the system, a first conveyance of a first notification that the first set of first identifying information is retained at the destination storage device (Johnson, col. 13 ln 19-24: discussing about one or more bits in a certain configuration register may be configured for generating one or more copies of the data for replica creation of the data read from the source storage volume for storing in the one or more destination storage volumes for the first transaction type. Examiner interprets that one or more bits in a certain configuration register for replica creation data as claimed facilitating a first conveyance of a first notification); and
facilitating, by the system, a second conveyance of a second notification that the second set of second identifying information is not retained at the destination storage device (Johnson, col. 13 ln 39-44: discussing about one or more bits in a certain configuration register may be configured for generating one or more copies of payload data for a transaction for storing in a snapshot storage volume along with corresponding meta-data instead of updating the data stored in the source storage volume for the fifth transaction type. Examiner interprets that one or more bits in a certain configuration register for storing in a snapshot storage volume as claimed facilitating a second conveyance of a second notification).

Regarding to claim 14, Johnson in view of Avati teaches wherein the source storage device and the destination storage device are storage devices of an elastic cloud storage system (Johnson, col. 22 ln 40-45: discussing about cloud-based software solutions on provider computer(s) 610).

Claims 5-6, 8, 11, 13 and 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over Johnson in view of Arngren, and further in view of Avati et al (U.S. Publication Number 2018/0213035, hereafter referred to as “Avati”).  
Regarding to claim 5, Johnson in view of Arngren the method of claim 1 as discussed above. Johnson in view of Arngren does not explicitly teach teaches wherein the first storage device and the second storage device are geographically distributed devices.
wherein the first storage device and the second storage device are geographically distributed devices (para [0011]: discussing about a distributed file system may comprise two or more server clusters which may reside in geographically distributed locations; para [0020]: discussing about master cluster 150A and one or more slave clusters 150B may reside in geographically distributed locations).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the method copying data from a source storage volume to a destination storage volumes of Johnson and Arngren with the teaching about file replication using file content location identifiers of Avati because it would save the storage of the storage device and reduce the bandwidth of the networks because just sending reference or identifying information associated with the data instead the data itself.

Regarding to claim 6, Johnson in view of Arngren the method of claim 1 as discussed above. Johnson in view of Arngren does not explicitly teach teaches wherein the facilitating the transmission of the set of identifying information comprises mitigating an amount of inter-zone network traffic between the first storage device and the second storage device.
Avati teaches wherein the facilitating the transmission of the set of identifying information comprises mitigating an amount of inter-zone network traffic between the first storage device and the second storage device (abstract: discussing about receiving, by a processing device, an index node number identifying a first index node associated with a file residing on a first file server, the first index node referencing a 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the method copying data from a source storage volume to a destination storage volumes of Johnson and Arngren with the teaching about file replication using file content location identifiers of Avati because it would save the storage of the storage device and reduce the bandwidth of the networks because just sending reference or identifying information associated with the data instead the data itself.

Regarding to claim 8, Johnson in view of Arngren the method of claim 1 as discussed above. Johnson in view of Arngren does not explicitly teach wherein the set of identifying information is a first set of first identifying information, and the method further comprises: maintaining, by the system and at the first storage device, the first set of first identifying information for the first data, and a second set of second identifying information for the second data; and maintaining, by the system and at the second storage device, the first set of first identifying information for the first data, and the second set of second identifying information for the second data.
wherein the set of identifying information is a first set of first identifying information, and the method further comprises: maintaining, by the system and at the first storage device, the first set of first identifying information for the first data, and a second set of second identifying information for the second data; and maintaining, by the system and at the second storage device, the first set of first identifying information for the first data, and the second set of second identifying information for the second data (abstract: discussing about receiving, by a processing device, an index node number identifying a first index node associated with a file residing on a first file server, the first index node referencing a physical location of contents of the file; identifying a replica of the file residing on a second file server; assigning the index node number of the first index node to a second index node referencing a physical location of contents of the replica of the file on the second file server. Examiner interprets that there are multiple index nodes associated with files in a first file server, means for claimed the first set of first identifying information and a second set of second identifying information at the first storage device. Examiner interprets that there are multiple assigned index nodes associated with files in a second file server, means for claimed the first set of first identifying information and a second set of second identifying information at the second storage device.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the method copying data from a source storage volume to a destination storage volumes of Johnson and Arngren with the teaching about file replication using file content location identifiers of Avati because it would save the storage of the storage device and reduce the bandwidth of the networks 

Regarding to claim 11, Johnson in view of Arngren the method of claim 10 as discussed above. Johnson in view of Arngren does not explicitly teach accessing a data store of the destination storage device to obtain the second data based on the set of identifying information; and filling a placeholder location with the second data, wherein the placeholder location is received with the replication of first data.
Avati teaches accessing a data store of the destination storage device to obtain the second data based on the set of identifying information; and filling a placeholder location with the second data, wherein the placeholder location is received with the replication of first data (Avati, abstract: discussing about identifying a replica of the file residing on a second file server; assigning the index node number of the first index node to a second index node referencing a physical location of contents of the replica of the file on the second file server. Examiner interprets that identifying a replica of the file residing on a second file server as claimed accessing a data store of the destination storage device. Examiner interprets that assigning the index node number of the first index node to a second index node on the second file server as claimed filling a placeholder location with the second data).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the method copying data from a source storage volume to a destination storage volumes of Johnson and Arngren with the teaching about file replication using file content location identifiers of Avati because it 

Regarding to claim 13, Johnson in view of Arngren the method of claim 12 as discussed above. Johnson in view of Arngren does not explicitly teach wherein the operations further comprise: determining that a first chunk of data at the destination storage device comprises the second data, and wherein the first chunk of data is duplicated across a second chunk of data and a third chunk of data.
Avati teaches wherein the operations further comprise: determining that a first chunk of data at the destination storage device comprises the second data, and wherein the first chunk of data is duplicated across a second chunk of data and a third chunk of data (Avati, para [0011]: Volume-level replication may be performed from a cluster of the distributed file system that has been designated as a master to one or more clusters that have been designates as slaves. Volume-level replication may comprise various file system operations performed on a plurality of files comprised by a file system volume. Examiner interprets that a cluster of the distributed file system comprise a file as claimed a first chunk of data at the destination storage device comprises the second data. Examiner interprets that volume-level replication may be performed from a cluster of the distributed file system that has been designated as a master to one or more clusters that have been designates as slaves as claimed the first chunk of data is duplicated across a second chunk of data and a third chunk of data.).


Regarding to claim 15, Johnson in view of Arngren the method of claim 10 as discussed above. Johnson in view of Arngren does not explicitly teach wherein the facilitating the transmission of the set of identifying information comprises reducing inter-zone network traffic between the source storage device and the destination storage device.
Avati teaches wherein the facilitating the transmission of the set of identifying information comprises reducing inter-zone network traffic between the source storage device and the destination storage device (Avati, abstract: discussing about receiving, by a processing device, an index node number identifying a first index node associated with a file residing on a first file server, the first index node referencing a physical location of contents of the file; identifying a replica of the file residing on a second file server; assigning the index node number of the first index node to a second index node referencing a physical location of contents of the replica of the file on the second file server. Examiner interprets that file replication using only index node number so it would reduce the bandwidth of the networks between first file server and second file server.).


Regarding to claim 16, Johnson in view of Arngren the method of claim 10 as discussed above. Johnson in view of Arngren does not explicitly teach wherein the facilitating the transmission of the set of identifying information comprises mitigating processing intensity of data deduplication between the source storage device and the destination storage device based on sharing the fingerprint determined for the data portion.
Avati teaches wherein the facilitating the transmission of the set of identifying information comprises mitigating processing intensity of data deduplication between the source storage device and the destination storage device based on sharing the fingerprint determined for the data portion (Avati, para [0024]: discussing about "Index node" or "inode" herein shall refer to a data structure associated with a file system object (e.g., a file or a directory). An inode representing a file system object may comprise one or more identifiers of physical locations (e.g., disk blocks) that store the contents of the file system object. Examiner interprets that inode comprising unique identifiers as claimed sharing a fingerprint).
.

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Arngren (U.S. Publication Number 2017/0185675) in view of in view of Johnson (U.S. Patent Number 10,001,933).  
Regarding to claim 17, Arngren teaches a non-transitory computer-readable medium comprising instructions that, in response to execution, cause a system comprising a processor to perform operations (para [0240]: discussing about the software or computer program may be realized as a computer program product, which is normally stored on a computer-readable medium, in particular a non-volatile medium), comprising:
conveying, from a local storage device to a remote storage device, a request for information related to whether the remote storage device comprises a first fingerprint calculated for a first data portion and a second fingerprint calculated for a second data portion (para [0154] and Fig. 4: discussing about S11: building a multi-vector fingerprint pattern representing the multi-media file by representing content features; para [0220]: The communication device is further configured to send the  wherein the first fingerprint and the second fingerprint are respective hash values for the first data portion and the second data portion, respectively (para [0269]: discussing about the unique multi-vector fingerprint patterns of a single video includes a list of fingerprints for each modality, based on meta data extracted from small portions of the video).
Arngren does not explicitly teach sending, from the local storage device to the remote storage device, information that comprises the first data portion, based on a receipt, from the remote storage device in response to the request, that the remote storage device does not recognize the first fingerprint and recognizes the second fingerprint.
Johnson teaches sending, from the local storage device to the remote storage device, information that comprises the first data portion, based on a receipt, from the remote storage device in response to the request, that the remote storage device does not recognize the first fingerprint and recognizes the second fingerprint (col. 18 ln 38-41 and Fig. 5A: discussing about in step 504, the I/O adapter device 106 may identify the transaction as a type of transaction for copying data from a source storage volume to one or more destination storage volumes; col. 19 ln 46-47: discussing about in step 510, the one or more copies of the data can be sent for storing in the one or more destination storage volumes).
.

Claims 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Arngren in view of in view of Johnson, and further in view of Avati et al (U.S. Publication Number 2018/0213035, hereafter referred to as “Avati”).  
Regarding to claim 18, Arngren in view of Johnson the method of claim 17 as discussed above. Arngren in view of Johnson does not explicitly teach wherein the operations further comprise: facilitating retrieval of the second data portion internally at the remote storage device.
Avati teaches wherein the operations further comprise: facilitating retrieval of the second data portion internally at the remote storage device (Avati, abstract: discussing about identifying a replica of the file residing on a second file server); and 
inserting the second data portion in the placeholder, wherein a data chunk of the remote storage device comprises the first data portion and the second data portion (Avati, abstract: discussing about assigning the index node number of the first index node to a second index node referencing a physical location of contents of the replica of the file on the second file server. Examiner interprets that assigning the index node 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the method fingerprinting and matching of content of Arngren and Johnson with the teaching about file replication using file content location identifiers of Avati because it would save the storage of the storage device and reduce the bandwidth of the networks because just sending reference or identifying information associated with the data instead the data itself.

Regarding to claim 19, Arngren in view of Johnson the method of claim 17 as discussed above. Arngren in view of Johnson does not explicitly teach wherein the operations further comprise increasing a processing efficiency based on a single calculation of the first fingerprint at both the local storage device and the remote storage device as compared to separate calculations at the local storage device and the remote storage device.
Avati teaches wherein the operations further comprise increasing a processing efficiency based on a single calculation of the first fingerprint at both the local storage device and the remote storage device as compared to separate calculations at the local storage device and the remote storage device (Avati, abstract: discussing about assigning the index node number of the first index node to a second index node referencing a physical location of contents of the replica of the file on the second file server. Examiner interprets that assigning the index node number of the first index node 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the method fingerprinting and matching of content of Arngren and Johnson with the teaching about file replication using file content location identifiers of Avati because it would save the storage of the storage device and reduce the bandwidth of the networks because just sending reference or identifying information associated with the data instead the data itself.

Regarding to claim 20, Arngren in view of Johnson the method of claim 17 as discussed above. Arngren in view of Johnson does not explicitly teach wherein the operations further comprise: deduplicating data between the local storage device and the remote storage device without copying the first data portion from the local storage device to the remote storage device.
Avati in view of Johnson teaches wherein the operations further comprise: deduplicating data between the local storage device and the remote storage device without copying the first data portion from the local storage device to the remote storage device (Avati, abstract: discussing about assigning the index node number of the first index node to a second index node referencing a physical location of contents of the replica of the file on the second file server. Examiner interprets that assigning the index node number of the first index node (on a first file server) to a second index node on the second file server, means for sending reference or identifying information 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the method fingerprinting and matching of content of Arngren and Johnson with the teaching about file replication using file content location identifiers of Avati because it would save the storage of the storage device and reduce the bandwidth of the networks because just sending reference or identifying information associated with the data instead the data itself.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
U.S. Patent Number US 8,768,898 B1 by Trimmer et al. teaches a data manipulation command is created on a computing device, wherein the computing device is separate from the storage device.  
U.S. Patent Number 10,592,587 B2 by Ciabarra et al. teaches a capture system may perform processing on a document to determine content (e.g., text) most likely to appear in the document, such as a layout of a view. The content most likely to appear in a document may be the content for which the capture system generates hashed data (e.g., a fingerprint).
U.S. Publication Number 2019/0034507 A1 by Duttagupta et al. teaches the one or more data identifiers of the portion of the second version of the data that is different from the first version of the data are identified and sent. A response indicating which of the data portions corresponding to the sent one or more data identifiers are requested to be provided for replication is received

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHONG H NGUYEN whose telephone number is (571)270-1766.  The examiner can normally be reached on Monday-Friday, 8:30am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vital Pierre can be reached on 571-272-4215.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/PHONG H NGUYEN/            Primary Examiner, Art Unit 2162          

April 7, 2021